DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Elsevier; “6Tree: Efficient dynamic discovery of active addresses in the IPv6 address space”; Available online March 21, 2019; Retrieved from: https://doi.org/10.1016/j.comnet.2019.03.010.

Regarding claim 1, Elsevier discloses a dynamic IPv6 address probing method based on density (See Abstract of Elsevier for a reference to analyzing seed IPv6 addresses to generate dynamic active IPv6 addresses), comprising: 
step S1, vectorizing active IPv6 seed addresses to obtain high dimensional vectors (See Introduction, Section 4.1 of Elsevier for a reference to performing divisive hierarchical clustering (DHC) on corresponding vectors of known seed addresses to generate high-dimensional IPv6 addresses vectors); 
step S2, during a linear time, constructing a density space tree according to the high dimensional vectors, finding high-density regions of the active IPv6 seed addresses in the density space tree (See Introduction, Section 4, Section 6.7 and Fig. 1 of Elsevier for a reference to 6Tree techniques analyzes seed addresses with a linear time complexity to generate the space tree and the IPv6 addresses based on seeds. 6Tree detects regions where massively (Highly) IPv6 addresses are distributed); and 
step S3, generating target addresses in the high-density regions (See Section 4.2 of Elsevier for a reference to 6Tree techniques generates initial target addresses at leaf nodes. It sorts leaf nodes into a sequence based on active address density [AAD]. Target addresses are dynamically scanned from the nodes that have high AADs), and performing address dynamic generation in combination with an address probing feedback mechanism (See Introduction, Section 2.1 and Fig. 1 of Elsevier for a reference to 6Tree techniques analyzes seed addresses with a linear time complexity to generate IPv6 addresses and integrates real-time feedback to adjust search directions for scanners).  


Regarding claim 3, Elsevier discloses wherein a root node of the density space tree represents a variable address space where the whole active IPv6 addresses are located (See Section 4.1 of Elsevier for a reference to the sequence of the root node has the corresponding vectors of all seeds [Includes all active IPv6 addresses of the space tree]. Active address vectors at the root node are unevenly distributed and dimensions have variable values), and a leaf node of the density space tree represents high-density regions of the active IPv6 seed addresses (See Section 4.2 of Elsevier for a reference to leaf nodes are sorted in ascending order based on active address density [AAD]. Leaf nodes that represent the high AAD is scanned first to generate the target addresses).  


Regarding claim 4, Elsevier discloses wherein, in the step S2, using a dividing index in a dimension in which the vector has a minimum entropy to construct the density space tree, to find the high-density regions (See Section 2.1, Section 4, Section 4.1 of Elsevier for a reference to IPv6 addresses are divided into segments [Clusters] bases on their empirical entropies. The empirical entropies gradually converges to zero [Minimum] in the clustering process. The space tree regards each cluster as a node, where each route from a leaf to the root node records an order of entropies becoming zero).  


Regarding claim 5, Elsevier discloses wherein constructing the density space tree comprises: initializing a root node by using the high dimensional vectors (See Section 4.1 of Elsevier for a reference to initializing a root node that has corresponding vectors of all seeds); 
performing dividing hierarchical clustering to the root node, dividing in a dimension in which corresponding vector has a minimum entropy (See Section 2.1, Section 4, Section 4.1 of Elsevier for a reference to IPv6 addresses are divided into segments [Clusters] bases on their empirical entropies. The empirical entropies gradually converges to zero [Minimum] in the clustering process. The space tree regards each cluster as a node, where each route from a leaf to the root node records an order of entropies becoming zero), and 
generating child nodes (See Section 4.1 of Elsevier for a reference to the space tree is constructed from a root node and child nodes), at the same time, distributing subsets of the vectors generated by the high dimensional vectors corresponding to the root node in a dividing dimension to corresponding child nodes (See Section 4.1; Algorithm 1 of Elsevier for a reference to clustering/splitting the sequence [vector sequence, corresponding to the root node, of converted seeds into addresses] into subsequences for child nodes), stopping the dividing until the number of the high dimensional vectors included in current nodes to be divided is less than a preset threshold, and the constructing of the density space tree is completed (See Section 4.1, Section 4.2 and Fig. 1 of Elsevier for a reference to the clustering process continues until either each leaf node has no more vectors, exhausting the budget [threshold represents the limitation of the total scanning number] or scanning the entire address space).  


Regarding claim 6, Elsevier discloses wherein during the clustering process, in a case that a plurality of minimum entropies exist in the node to be divided, an address hierarchy structure is considered (See Section 2.1, Section 4, Section 4.1 of Elsevier for a reference to IPv6 addresses are divided into segments [Clusters] bases on their empirical entropies. The empirical entropies gradually converges to zero [Minimum] in the clustering process. The space tree regards each cluster as a node, where each route from a leaf to the root node records an order of entropies becoming zero), and the dividing is performed in a manner of from left to right (See Section 4.1 of Elsevier for a reference to the DHC splits the sequence based on the leftmost variable dimension [From the left to the right]), and a priority of generating child nodes in the dimension on left is higher than a priority of generating child nodes in the dimension on right (See Section 4.1 of Elsevier for a reference to the leftmost variable dimensions of the sequence have a higher priority in performing the partition [Clustering]).  


Regarding claim 7, Elsevier discloses wherein, during the clustering process, a stable dimension number of the node is less than or equal to a depth of the node in the space tree (See Section 4.1, Appendix B of Elsevier for n, which is the number of input seed addresses, is the depth of the generated space tree. The space tree depth “n” is greater than or equal to the dimensions number).  


Regarding claim 8, Elsevier discloses wherein the step S3 further comprises: 
generating the target addresses in the high-density regions to perform pre-scanning of addresses according to the target addresses (See Section 4.2 of Elsevier for a reference to 6Tree techniques generates initial target addresses at leaf nodes. It sorts leaf nodes into a sequence based on active address density [AAD]. Target addresses are dynamically scanned from the nodes that have high AADs); 
performing feedback scanning on the active IPv6 seed addresses in combination with the address probing feedback mechanism (See Introduction, Section 2.1 and Fig. 1 of Elsevier for a reference to 6Tree techniques analyzes seed addresses with a linear time complexity to generate IPv6 addresses and integrates real-time feedback to adjust search directions for scanners), and guiding the active IPv6 seed addresses to perform address dynamic generation in the density space tree (See Introduction, Section 4.1 of Elsevier for a reference to performing divisive hierarchical clustering (DHC) on corresponding vectors of known seed addresses to generate high-dimensional IPv6 addresses vectors).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elsevier in view of Zhu (CN 109905497 B).
Regarding claim 2, Elsevier does not explicitly disclose wherein the step S1 further comprises: converting the active IPv6 seed addresses into non-negative integers (See Introduction, Section 4.1 of Elsevier for a reference to converting seeds into address vectors based on an input has number B, and sorting them into a vector sequence based on corresponding binary integer [Binary is regarded as a non-negative integer]).  

Elsevier does not explicitly disclose converting the non-negative integers by using different granularity numbers, and taking the converted granularity numbers digits as the high dimensional vectors, wherein the high dimensional vectors have a dimension of 128/p, wherein 0 represents granularity numbers.

However, Zhu discloses converting the non-negative integers by using different granularity numbers (See second step and Fig. 1 of Zhu for a reference to converting the IPv6 addresses in the vector into IPv6 addresses represented by K binary, where K is the P-th power of 2, and P is a positive integer [P is the granularity number]), and taking the converted granularity numbers digits as the high dimensional vectors (See second step and Fig. 1 of Zhu for a reference to the 128 bit IPv6 addresses are converted into 128/P dimensional vectors according to the P bit, and the high dimensional vectors are selected), wherein the high dimensional vectors have a dimension of 128/p, wherein 0 represents granularity numbers (See second step and Fig. 1 of Zhu for a reference to the closer to the dimension serial number 128/P is the higher dimension).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu and Elsevier. The motivation for combination would be to improving the accuracy and speed of the active address discovery, by adjusting the direction based on real-time scanning results and the space tree to easily find more active IPv6 addresses. (Zhu; Abstract)



Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mishra (US. Pub. No. 2022/0345438 A1) discloses a first network device associated with a network that may establish an Internet protocol version 6 Multiprotocol BGP session with a second network device.
Gray et al. (US. Pub. No. 2020/0351239 A1) discloses systems and method for cross protocol association using internet addresses for metadata association.  
Foremski et al. (US. Pub. No. 2017/0359227 A1) discloses an analysis system that automates IP address structure discovery by deep analysis of sample IPv6 addresses using a set of computational methods.

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413       
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413